As filed with the Securities and Exchange Commission on January 21, 2016 1933 Act Registration No.333-201473 1940 Act Registration No.811-22926 United States Securities and Exchange Commission Washington, D.C.20549 FormN-1A Registration Statement Under the Securities Act of 1933 [] Pre-Effective Amendment No. [] Post-Effective Amendment No.16 [X] and/or Registration Statement Under the Investment Company Act of 1940 [] Amendment No. 18 [X] Elkhorn ETF Trust (Exact name of registrant as specified in charter) 207 Reber Street, Suite 201 Wheaton, IL 60187 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (630) 355-4676 Benjamin T. Fulton Elkhorn ETF Trust 207 Reber Street, Suite 201 Wheaton, IL 60187 (Name and Address of Agent for Service) Copy to: Morrison C. Warren, Esq. Chapman and CutlerLLP 111 West Monroe Street Chicago, Illinois 60603 It is proposed that this filing will become effective (check appropriate box): [] immediately upon filing pursuant to paragraph(b) [X] on February 20, 2016 pursuant to paragraph(b) [] 60 days after filing pursuant to paragraph(a)(1) [ ] on (date) pursuant to paragraph(a)(1) [] 75 days after filing pursuant to paragraph (a)(2) [] on (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: [X] this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Contents of Post-Effective Amendment No. 16 This Post-Effective Amendment to the Registration Statement comprises the following papers and contents: The Facing Sheet The sole purpose of this filing is to delay the effectiveness of the Registrant’s Post-Effective Amendment No. 3, as it relates to the Elkhorn RAFI Commodity ETF (the “Fund”), a series of the Registrant, until February 20, 2016.Parts A, B and C of the Registrant’s Post-Effective Amendment No. 3 under the Securities Act of 1933 as it relates to the Fund, filed on November 10, 2015, are incorporated by reference herein. Signatures Signatures Pursuant to the requirements of the Securities Act of 1933, as amended (the “Securities Act”) and the Investment Company Act of 1940, as amended, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement under rule 485(b) under the Securities Act and has duly caused this Registration Statement to be signed on its behalf by the undersigned, duly authorized, in the City of Wheaton, and State of Illinois, on January 21, 2016. Elkhorn ETF Trust By: /s/ Benjamin T. Fulton Benjamin T. Fulton, Trustee Pursuant to the requirements of the Securities Act, this Registration Statement has been signed below by the following persons in the capacities and on the date indicated: Signature Title Date /s/ Benjamin T. Fulton President and Chief Executive Officer January 21, 2016 Benjamin T. Fulton Bruce Howard* ) Trustee) ) By:/s/ Benjamin T. Fulton Gregory D. Bunch* ) Trustee) Benjamin T. Fulton Attorney-In-Fact ) January 21, 2016 Jeffrey P. Helton* ) Trustee) ) * An original power of attorney authorizing Graham Day, Benjamin T. Fulton and Philip L. Ziesemer to execute this Registration Statement, and amendments thereto, for each of the trustees of the Registrant on whose behalf this Registration Statement is filed, were previously executed, filed as an exhibit and are incorporated by reference herein.
